DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submissions filed on 12/16/2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The prior Office rejections of claims 6 and 8 (section 4 of prior Office Action) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn as appropriate corrections have been filed.
	The prior Office Action rejection of claim 1, and thus dependent claims 2-10 and 21, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn given the feature rejected has been removed from the claim.  
The prior Office Action rejection “A” under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn given the feature rejected has been removed from the claim.  

3.	The prior Office Action rejections “B” and “C” of claim 1, and thus dependent claims 2-4, 6-10, and 21, and claim 8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject maintained.  Furthermore, the newly added subject matter to claim 1 renders the claim further indefinite as outlined below, and claim 6 is also rejected under this heading as a result of the newly added claim features to claim 1.
A)	(This section was prior Office Action section “B”):  Claim 1 is rejected given the language of “nearly completely” is ambiguous as the term “nearly” is a relative term which renders the claim indefinite.  The term/phrase “nearly completely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, at what point of coverage are the plurality of irregularly shaped pieces considered “nearly completely” covering the metal current collector versus not.  Is this 50% coverage? 90% coverage?  The claim is considered indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "nearly completely" [see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree such as “nearly” or “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because Packard, 751 F.3d at 1311.  Accordingly, the claimed phrase of “nearly completely” is considered ambiguous for the reasons set forth above and renders the claim indefinite.
B)	(This section was prior Office Action section “B”):  Claim 1 defines two options in terms of the coverage of the plurality of irregularly shaped pieces:  complete or nearly complete coverage.  Claim 8 is rendered indefinite because if the first option is met by the prior art (complete coverage), the feature presented in claim 8 of “wherein portions of the metal current collector not covered by the active material layer are protected by the polymer adhesive or an inorganic layer” is not capable of being met.  In other words, the limitations presented are conflicting and cannot simultaneously be met.
	Claim 8 is also indefinite as it is not clear how the at least one gap extends to a surface of the current collector (required of claim 1), yet the portions of the metal current collector not covered by the active material layer are required in claim 8 to be protected by the polymer adhesive or an inorganic layer.  The features cannot simultaneously be met.
C)	The newly added claimed features render claim 1 indefinite similar to the reason claim 8 under section B above was previously rejected:  if the plurality of irregularly shaped pieces completely cover a surface of the current collector, how then is it possible to also meet the feature of, “…wherein gaps remain at interfaces between at least some of the plurality of irregularly shaped pieces, with at least one gap extending from a surface of the active material to the surface of the current collector.”   If there is a gap that extends in the manner claimed, then 
D)	Claim 1 requires that “at least one gap” extends from a surface of the active material layer to the surface of the current collector.  In the instance there is only one gap (encompassed by the scope of at least one gap), it is not clear how there are “portions” (plural) of the metal current collector not covered by the active material layer as claimed given a singular gap would not provide portions (plural) of the metal current collector that are not covered by the active material layer, but simply a portion (singular) not covered by the active material layer.  Given it is the gap(s) that appear to achieve the portions of the metal current collector not covered by the active material layer, the claim requires appropriate correction to define a claim commensurate in scope with claim 1.
E)	The newly added claimed features render the claims presented indefinite given there is a first requirement within claim 1 of “wherein the plurality of irregularly shaped pieces are coupled to the metal current collector by a polymer adhesive” (illustrated in Fig. 5), and now a subsequent requirement that “at least one gap extending from a surface of the active material layer to the surface of the current collector,” wherein it is not clear how both requirements can be simultaneously met in view of the instant disclosure.   Note the amended language does not exist in the written description and is rejected below as failing to meet the description requirement.  Figure 5 of the instant application is reproduced below, wherein gap 507 does not extend to the surface of the current collector 501, but rather stops at what is the required adhesive 503:

    PNG
    media_image1.png
    196
    521
    media_image1.png
    Greyscale

See also claim 8 which recites that “portions of the metal current collector not covered by the active material layer are protected by the polymer adhesive or an inorganic layer.”  Accordingly, it is not clear how the claims can simultaneously require the adhesive 503 and that a gap extends from a surface of the active material layer to the surface of the current collector rendering the claim indefinite.
F)	Claim 1 recites “wherein gaps remain at interfaces between at least some of the plurality of irregularly shaped pieces, with at least one gap extending from a surface of the active material layer to the surface of the current collector.”  It is not clear if the “at least one gap” is required to be a part of the gaps remaining at interfaces between at least some of the plurality of irregularly shaped pieces, or if the “at least one gap” as presented is a standalone feature not required to be part of the gaps remaining at interfaces between at least some of the plurality of irregularly shaped pieces such that the at least one gap does not have to meet the first feature claimed.
	The indefinite issue is then compounded at claim 6 which refers back to “the gaps,” wherein it is not clear if this in in reference to the gaps remaining at interfaces between at least some of the plurality of irregularly shaped pieces, or if the “at least one gap,” is in fact multiple gaps (comprised in the scope of at least one gap), and it is these gaps that achieve the claim 6 feature.


4.	Claim 1, and thus dependent claims 2-4, 6-10, and 21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has added the new feature as underlined below (final three lines of the claim), wherein the feature of “…with at least one gap extending from a surface of the active material layer to the surface of the current collector” fails to meet the written description requirement:

    PNG
    media_image2.png
    377
    665
    media_image2.png
    Greyscale

Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed.  MPEP § 
	It is again noted that Applicant continues to provide amendments without any comments with respect to where support is being drawn for the new claim amendments, wherein future claim amendments should be accompanied with comments that specifically point out support for any claim amendments made (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06 – reproduced in part below with Examiner emphasis):
However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").” 

Although the above statement is sufficient in the present context to reject the claim (MPEP § 2163.04), the Examiner makes the following additional comments:  the quoted feature above has no written support in the specification, and the drawings do not provide a reasonable basis to conclude that Applicant had possession of the feature as claimed.  Note that Fig. 5 illustrates gap 507; however, it does not “extend to the surface of the current collector 501” as claimed, but rather stops at adhesive 503.  Additionally, the claim scope presented is “at least one gap” which allows for multiple gaps to have the feature claimed which is also not supported by either of the written description or the drawing.  
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-2, 4-10, and 21 under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of Hirose et al. (US 2009/0317726) is withdrawn in view of the amendments provided.
	The alternative rejection of claims 1-2, 4-7, 9-10, and 21 under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of Hirose et al. (US 2009/0317726) and Matsuda et al. (US 2011/0070479) is withdrawn in view of the amendments provided.

6.	Claims 1-2, 4-7, 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of either of the following individual references:
A) Lee et al. (US 2017/0117528), OR
B) Kuriki et al. (US 2011/0294005).
Regarding claim 1, Su teaches a battery comprising:
a cathode (section 2.3, 3.3), an electrolyte (sections 2.3, 3.3) [LiPF6 (EC: EMC: DMC = 1: 1: 1 volume), and an anode (entire disclosure), the anode comprising an active material layer on a metal current collector (section 2.3) [copper foil], the active material layer comprising
a plurality of irregularly shaped pieces comprising silicon and pyrolyzed polymer (section 2.1) (i.e., the Si/C composites based on nano-Si, flake graphite, and phenolic resin-
“[The XRD analysis] indicates that the composites are the blend of silicon, flake graphite and amorphous phenolic resin-pyrolyzed carbon with no other impurity phases” (section 3.2).

“The morphology of the Si/C composites is shown in Fig. 3c and d, which indicates that the morphology of the composite particles is irregular (<50 μm)” (Section 3.2).   
See also the SEM image of the Si/C composites showing the irregularly shaped pieces, reproduced below for convenience:


    PNG
    media_image3.png
    183
    242
    media_image3.png
    Greyscale

Su teaches the plurality of irregularly shaped pieces are placed on the current collector (section 2.3), wherein given the method of making in which 80 wt% active material, 10 wt% super P as a conducting agent, and 10 wt% PVDF is spread uniformly on a copper foil (section 2.3), it is considered intrinsic to the method of making that the irregularly shaped pieces are placed on the current collector to “nearly completely” cover a surface of the current collector as claimed given the active material constitutes 80 wt% of the anode mixture that is uniformly spread thereon.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the In re Robertson, 49 USPQ2d 1949 (1999).  
Su fails to explicitly teach that gaps remain between some of the irregularly shaped pieces of active material (i.e., the Si/C composite pieces), however, such a feature is considered intrinsic to the obtained active material layer as otherwise, lithium ion diffusion between the anode, separator/electrolyte, and cathode could not occur which is required for a battery to be capable of charge/discharge.  In other words, if there were no gaps or pores remaining between some of the irregularly shaped pieces of active material, lithium ions could not be absorbed/desorbed with the active material as the lithium ions (present as part of the liquid electrolyte of LiPF6 in EC: EMC: DMC- sections 2.3, 3.3) would have no means by which to access the active material.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Rejection A:
Su fails to explicitly teach that “at least one gap extends from a surface of the active material layer to the surface of the current collector.”  It is a well-known in the prior art of batteries to provide a negative electrode 13 (“anode”) comprising a metal plate current collector with an active material layer coated region 13b thereon with an uncoated region 13b (“at least one gap”) extending from a surface of the active material 13a to the surface of the current collector such that a lead 21 may be connected thereto as taught by Lee (Fig. 5, P33-34).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the anode of Su with an uncoated region 13b (“at 
Rejection B:
Su fails to explicitly teach that “at least one gap extends from a surface of the active material layer to the surface of the current collector.”  In the same field of endeavor, Kuriki teaches analogous art of a battery including an active material layer that contains silicon 302 as a main component that is configured such that there are spaces (“at least one gap”) between the silicon 302 so that cycle characteristics can be improved as, “…the space has the advantage that the active material layer absorbs an electrolyte solution easily so that a battery reaction occurs easily” (P56).  The spaces (‘at least one gap”) as illustrated expose the current collector 301 such that the spaces (“at least one gap”) extend from a surface of the active material layer 302 to the surface of the current collector 301 (Fig. 1A; full disclosure). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the anode of Su such that “at least one gap extending from a surface of the active material layer to the surface of the current collector” exists given Kuriki teaches the technique and construct are known in the art (Fig. 1A, P55-56; full disclosure) and provide the advantageous and predictable result of improving cycle characteristics given “the space has the advantage that the active material layer absorbs an electrolyte solution easily so that a battery reaction occurs easily” (P56).
Regarding claim 2, Su teaches wherein the active material layer further comprises carbon (either the flake graphite that is part of the Si/C composite or the additional super P used as conducting agent – section 2.3).
Regarding claim 4, the claim is a product-by-process claim:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited (“wherein the plurality of irregular shaped pieces are roll press laminated to the metal current collector”) imparts distinctive or specific structural characteristics to the final product.  As such, Su’s plurality of irregularly shaped pieces (Si/C composites) that are coupled to the copper foil (metal current collector) appear to fully meet the structure that is clearly set forth.   Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the anode of Su.   Regarding product-by-process limitation, see MPEP § 2113.  Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  
Regarding claim 6, as detailed above, the gaps or pores between some of the irregularly shaped pieces of active material are considered intrinsic to the obtained active material layer.   It is further considered intrinsic that the gaps absorb strain in the active material during lithiation of the anode given their presence.  In other words, silicon will intrinsically expand during In re Robertson, 49 USPQ2d 1949 (1999).  The spaces (“at least one gap”) of modified Su/Kuriki would also be intrinsically capable of the feature claimed.  
Regarding claim 7, Su teaches wherein the metal current collector comprises a copper or nickel foil in electrical contact with the active material layer (section 2.3)
Regarding claim 9, Su teaches wherein the electrolyte comprises a liquid:  LiPF6 (EC: EMC: DMC = 1: 1: 1 volume) (section 2.3)
Regarding claim 10, Su teaches wherein the battery comprises a lithium ion battery (title; full disclosure).
Regarding claim 21, Su teaches that the Si/C composites (“plurality of irregularly shaped pieces” [that constitute active material]) are mixed with super P as conducting agent, PVDF (“polymer adhesive”) as binder, and NMP as solvent to form a slurry that is spread uniformly on a copper foil and dried (section 2.3).  It is considered intrinsic to the described embodiment that a portion of the active material layer is in direct contact with the copper foil (“metal current collector”) given the described embodiment and there are no other entities present between the active material layer and the copper foil (“metal current collector”).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

3 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of either of:
A) Lee et al. (US 2017/0117528), OR
B) Kuriki et al. (US 2011/0294005) 
as applied to at least claim 1 above, and further in view of Yang et al. (US 2019/0252684).  
Regarding claim 3, Su fails to disclose that the active material layer comprises more than 50% silicon by weight.  In the same field of endeavor, Yang teaches analogous art of an anode composition for a lithium ion battery in which the anode composition is such that it contains from 5% to 90% by weight of silicon-based active material that may just be silicon (P13).  
Therefore, it would have been obvious to one having ordinary skill in the art to adopt this weight percentage of silicon (5-90 weight% ) for the active material layer of Su given Yang teaches a similar anode active material layer and that this is a suitable amount of silicon to be utilized (P13), and to further determine the optimum or workable values/ranges for the specific material of Su given the Court has held, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Furthermore, it is noted that each of the entities within an active material layer of a lithium ion battery is providing some function toward either or any of lithium ion In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. See also the following case law:
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Response to Arguments
8.	Applicant’s arguments with respect to the prior combination of prior art references meeting the newly added features to the claims have been fully considered and are persuasive.  Therefore, the prior Office Action prior art rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference(s) cited above.
Applicant’s arguments/remarks that are not held as persuasive as filed 12/16/2021 are reproduced below with subsequent Examiner comment sections that are respectfully provided.

It is essential that patent applicants obtain a prompt yet complete examination of their applications. Under the principles of compact prosecution, each claim should be reviewed for compliance with every statutory requirement for patentability in the initial review of the application, even if one or more claims are found to be deficient with respect to some statutory requirement. Thus, USPTO personnel should state all reasons and bases for rejecting claims in the first Office action. Deficiencies should be explained clearly, particularly when they serve as a basis for a rejection. Whenever practicable, USPTO personnel should indicate how rejections may be overcome and how problems may be resolved. A failure to follow this approach can lead to unnecessary delays in the prosecution of the application.
Manual of Patent Examining Procedure (MPEP) § 2103(a)(1). As such, Applicant assumes, based on the goals of patent examination noted above, that the present Final Action has set forth “all reasons and bases” for rejecting the claims.
Response: The Examiner has made all attempts to proceed with “prompt and complete examination.”  All the claims in the presentation provided by Applicant’s representative at the time of each Office Action issued have been fully addressed with the goal of patent examination in mind.  The Examiner cannot be expected to anticipate what newly added features might be added to the claims that are not present within the claim set filed at the time it is examined, wherein prior art evaluation and compliance with 35 U.S.C. 112(a) and (b) are not stagnant processes, but move in conjunction with the amendments provided to the claims.   
Furthermore, prosecution cannot move forward promptly when Applicant’s representative fails to provide claim amendments that are definitive under 35 U.S.C. 112(b)/second paragraph and supported under 35 U.S.C. 112(a)/first paragraph in conjunction with comments that specifically point out support for the amended features (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06 – provided previously and reproduced below in part below with Examiner emphasis):
However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP §§ 714.02 and 2163.06 ("Applicant specifically point out the support for any amendments made to the disclosure.").” 

Furthermore, “prompt and complete examination” cannot proceed when Applicant does not address prior Office Rejections.  For example, the prior Office Action section “C” under 35 U.S.C. 112(b) is entirely not addressed by Applicant’s representative, and the issue of not addressing rejections is a repeating one (see page 39 comments of the prior Office Action). 
	2) Claim Rejections under 35 U.S.C. 112 The Office Action alleges that that certain features in claim 1 render the claim indefinite—noting specifically the phrase "nearly completely." Applicant submits that this phrase is clear and unambiguous, at least based on the plain meaning of the words in combination with Applicant's disclosure (Examiner emphasis), and particularly in view of the amendments made to claim 1- namely, the newly added claim limitation. In this regard, Applicant submits that a person of ordinary in the art would readily understand "nearly completely" as meaning less than but close to 100% coverage of the surface of the current collectors. The Applicant notes that such less than 100% coverage is further clarified in claim 1 as now amended, as amended claim 1 now recites that there may be gaps corresponding to interfaces between some of the irregularly shaped pieces. In other words, a person of ordinary in the art would readily understand that the current collector may not [be] covered at some areas corresponding to such interfaces. 
	
	Response:  Applicant’s definition of “nearly completely” as being “less than but close to 100% coverage” is an indefinite definition utilizing relative terminology (i.e., “close to 100%”) of an indefinite phrase (“nearly completely”).   There is no standard in the art for measuring the meaning of the term of degree of “nearly completely” in the context of coverage of a current collector by a plurality of irregularly shaped pieces.  The claim nor the specification provides a supported definition of the meaning thereof.  Furthermore, the language as added to the claim renders the claim further indefinite because the claim first recites that “the plurality of irregularly shaped pieces completely or nearly completely a surface of the current collector” but then subsequently requires gaps to remain at the interface with at least one gap extending in the manner claimed such that “complete coverage” of the current collector is not possible.  The 
	As detailed in the prior Office Action and repeated here, at what point of coverage are the plurality of irregularly shaped pieces considered “nearly completely” covering the metal current collector versus not?  Is this 50% coverage? 90% coverage?  Is 50% and/or 90% considered “close to” 100%?  The claim is considered indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "nearly completely" [see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); MPEP 2173.05(b)], and “close to 100%” does not delineate the meaning thereof.  
Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  
Furthermore, if “nearly complete” coverage is intended to be defined by the gaps feature (i.e., final three lines of the claim), then the features would need to be appropriately linked such that it is clear the gaps feature is meant to define the meaning of “nearly complete;” however, at the current time, the features are standalone features that are not linked to one another.  
Accordingly, the claimed feature of “nearly completely” is considered indefinite and the rejection is maintained. Applicant does not address the prior Office Action section “C” rejection which is also maintained.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729